DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 01/07/2022.
Applicant’s amendments filed 01/07/2022 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1 and 10.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites limitations “the semiconductor material” that lack antecedent basis because “a semiconductor material” has not been defined by claims 9 and 1. For the purposes of compact prosecution, limitations “the semiconductor material” are interpreted as the substrate comprising “the semiconductor material”.
Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 9 recites “the semiconductor material having an incorporated dopant comprises a source region, a drain region, or a gate channel region of a semiconductor transistor”, however, claim 1 upon  which claim 9 depends recites “a substrate comprising doped source and drain regions”; thus, claim 9 fails to further limit the subject matter of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent NO. 8,889,500 to Kamineni et al. (hereinafter Kamineni) in view of Liu et al. (US Patent No. 9,899,522, hereinafter Liu) and Xu et al. (US 2016/0035891, hereinafter Xu).
With respect to Claim 1, Kamineni discloses a semiconductor processing method (a method of forming stressed fin channel structures for FinFET semiconductor devices) (Kamineni, Figs. 3A-3G, Col. 1, lines 8-12; Col. 4, lines 1-24; Col. 6, line 36-67; Cols. 7-11) comprising:
       depositing a stressed material (e.g., the stressed material 126) (Kamineni, Fig. 3E, Col. 8, lines 48-67; Col. 9, lines 1-6) on an adjacent layer (e.g., 124), wherein the adjacent layer (e.g., 124) is disposed between and in contact with each of the stressed material (e.g., 126) and a substrate (e.g., the substrate 112 comprises source/drain regions) (Kamineni, Col. 6, lines 60-65) comprising source and drain regions, and wherein the adjacent layer (e.g., 124) is characterized by a stress level (e.g., the adjacent 
       removing (e.g., an etch-back process to remove portions of the stressed material 126) (Kamineni, Fig. 3F, Col. 9, lines 7-44) the stressed material (e.g., 126) from the adjacent layer (e.g., 124), wherein the adjacent layer retains at least a portion of the stress after the removal of the stressed material.
Further, Kamineni does not specifically disclose (1) a substrate comprising doped source and drain regions; the adjacent layer is characterized by an increased stress level; (2) heating the stressed material and the adjacent layer, wherein the adjacent layer retains at least a portion of the increased stress.
Regarding (1), Kamineni teaches that the combined amount of stress from the stressed layer (126) and the adjacent layer (124) is optimized (Kamineni, Col. 9, lines 3-6) to have an effective compressive stress in the space between the fins (116). Further, Liu teaches a method (Liu, Figs. 7-8, Col. 4, lines 3-18; Col. 5, lines 59-67; Col. 6, lines 1-33) of forming semiconductor device having doped source and drain regions (36) on the semiconductor substrate (12) and the stressed layer (64/68) in a contact trench on the source and drain regions (36).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Kamineni by forming the doped source and drain regions as taught by Liu, and further optimizing the combined amount of stress from the stressed layer and the adjacent layer as taught by Kamineni to have the method comprising a substrate comprising doped source and drain regions; the adjacent layer is characterized by an increased stress level in order to provide improved method of forming FinFETs having stressed fin structures with an effective compressive stress to improve performance characteristics of the FinFETs; to increase carrier mobility, and to prevent short channel effect (Kamineni, Col. 4, lines 1-24; Col. 6, lines 5-14; Col. 9, lines 3-6; Liu, Col. 1, lines 1-35; Col. 5, lines 59-67).
Regarding (2), Xu teaches a method of forming FinFETs comprising stressed fin structures (Xu, Fig. 10A-10B, ¶0005-¶0007, ¶0052-¶0056, ¶0086-¶0088), wherein changing the volume of the stressor material is provided to stress the semiconductor fin, wherein strain induced carrier mobility for the FinFET 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Kamineni by applying compressive stress along the height of the fin by changing the volume of the stressor material as taught by Xu to have the method comprising heating the stressed material and the adjacent layer, wherein the adjacent layer retains at least a portion of the increased stress in order to provide improved method of forming FinFETs having improved strain induced carrier mobility (Xu, ¶0005-¶0007, ¶0052-¶0056).
Regarding Claim 3, Kamineni in view of Liu and Xu discloses the semiconductor processing method of claim 1. Further, Kamineni discloses the method, wherein the method further comprises depositing a second material (e.g., 128) (Kamineni, Fig. 3G, Col. 9, lines 45-67) on the adjacent layer (e.g., 124) after the removal of the stressed material (e.g., 126).
Regarding Claim 4, Kamineni in view of Liu and Xu discloses the semiconductor processing method of claim 1. Further, Kamineni does not specifically disclose that the adjacent layer retains greater than or about 0.1% of the increased stress after the removal of the stressed material. However, Kamineni teaches that the adjacent layer (e.g., 124) (Kamineni, Fig. 3G, Col. 8, lines 32-67; Col. 9, lines 1-2; Col. 11, line 4-15) comprises a conductive material, and is formed at a specific temperature to exhibit the compressive stress in a range of -1 to -3 GPa, and the stressor material (e.g., 126) comprises a conductive material, and is formed at a specific temperature is formed to exhibit the tensile stress in a range of 1 to 3.5 GPa, or both the adjacent layer (e.g., 124) and the stressor material (e.g., 126) are formed to exhibit the compressive stress or the tensile stress, and the difference in stress magnitude between the adjacent layer (e.g., 124) and the stressor material (e.g., 126) is about 300 MPa (e.g., about 10%).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Kamineni/Liu/Xu by optimizing the compositions and deposition temperature of the stressed layer and the adjacent layer as taught by Kamineni to have the adjacent layer retains greater than 0.1% of the increased stress after the removal of the stressed material 
Regarding Claim 5, Kamineni in view of Liu and Xu discloses the semiconductor processing method of claim 1. Further, Kamineni discloses the method, wherein the stressed material (e.g., 126) comprises an electrically-conductive metal (e.g., tungsten) (Kamineni, Figs. 3E-3G, Col. 8, lines 48-56).
Regarding Claim 6, Kamineni in view of Liu and Xu discloses the semiconductor processing method of claim 5. Further, Kamineni discloses the method, wherein the electrically-conductive metal (e.g., 126) (Kamineni, Figs. 3E-3G, Col. 8, lines 48-56) comprises tungsten.
Regarding Claim 7, Kamineni in view of Liu and Xu discloses the semiconductor processing method of claim 5. Further, Kamineni discloses the method, wherein the stressed material (e.g., 126) (Kamineni, Figs. 3E-3G, Col. 8, lines 48-67; Col. 9, lines 1-2) has a stress greater than or about 1 GPa (e.g., between 1 and 3.5 GPa).
Regarding Claim 9, Kamineni in view of Liu and Xu discloses the semiconductor processing method of claim 1. Further, Kamineni does not specifically disclose that the semiconductor material having an incorporated dopant comprises a source region, a drain region, or a gate channel region of a semiconductor transistor. However, Kamineni teaches forming the source and drain regions (Kamineni, Col. 6, lines 60-65). Further, Liu teaches a method (Liu, Figs. 7-8, Col. 4, lines 3-18; Col. 5, lines 59-67; Col. 6, lines 1-33) of forming semiconductor device having doped source and drain regions (36) on the semiconductor substrate (12) and the stressed layer (64/68) in a contact trench on the source and drain regions (36).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Kamineni/Liu/Xu by forming the doped source and drain regions as taught by Liu to have the method comprising the semiconductor material having an incorporated dopant comprises a source region, a drain region of a semiconductor transistor in order to provide improved method of forming a semiconductor transistor with increased carrier mobility, and to prevent short channel effect (Liu, Col. 1, lines 1-35; Col. 5, lines 59-67).
Claims 1, 5, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,899,522 to Liu in view of Kamineni (US Patent No. 8,889,500) and Xu (US 2016/0035891).
With respect to Claim 1, Liu discloses a semiconductor processing method (a method for fabricating a semiconductor device) (Liu, Figs. 1-8, Col. 1, lines 8-35; Col. 1, lines 1-67; Cols. 3-6) comprising:
       depositing a stressed material (e.g., a second stress layer 68) (Liu, Figs. 7-8, Col. 5, lines 59-67; Col. 6, lines 1-33) on an adjacent layer (e.g., a first stress layer 64), wherein the adjacent layer (e.g., 64) is disposed between and in contact with each of the stressed material (e.g., 68) and a substrate (e.g., 12) (Liu, Figs. 7-8, Col. 3, lines 15-42; Col. 4, lines 3-18) comprising doped source (36) and drain (36) regions, and wherein the adjacent layer (e.g., 64) is characterized by a stress level (e.g., the adjacent layer 64 is a stress layer including a stress) (Liu, Fig. 8, Col. 5, lines 59-67; Col. 6, lines 34-44) after the deposition of the stressed material (e.g., 68);
          heating (Liu, Fig. 8, Col. 6, lines 3-19) the adjacent layer (64); and
       removing (e.g., planarization process to remove portions of the stressed material 68) (Liu, Fig. 8, Col. 6, lines 25-33) the stressed material (e.g., 68) from the adjacent layer (e.g., 64), wherein the adjacent layer (64) retains at least a portion of the stress after the removal of the stressed material (68).
Further, Liu does not specifically disclose (1) the adjacent layer is characterized by an increased stress level after deposition of the stressed material; (2) heating the stressed material, wherein the adjacent layer retains at least a portion of the increased stress.
Regarding (1), Kamineni teaches forming the stressed layer (126) (Kamineni, Fig. 3E, Col. 8, lines 48-67; Col. 9, lines 1-6) on the adjacent layer (124), and that the combined amount of stress from the stressed layer (126) and the adjacent layer (124) is optimized (Kamineni, Col. 9, lines 3-6) to have an effective compressive stress in the space between the fins (116).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Liu by optimizing materials of the adjacent layer and the stressed layer to optimize the combined amount of stress from the stressed layer and the adjacent layer as taught 
Regarding (2), Xu teaches a method of forming FinFETs comprising stressed fin structures (Xu, Fig. 10A-10B, ¶0005-¶0007, ¶0052-¶0056, ¶0086-¶0088), wherein changing the volume of the stressor material is provided to stress the semiconductor fin, wherein strain induced carrier mobility for the FinFET is improved by applying the stress (e.g., compressive or tensile) along the height of the fin, specifically, the compressive stress is provided by performing the anneal process on the stressor material including  conductive materials (e.g., such as tungsten, cobalt or nickel).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Liu by performing the anneal process on the stressor material including conductive materials as taught by Xu to have the method comprising heating the stressed material and the adjacent layer, wherein the adjacent layer retains at least a portion of the increased stress in order to provide improved method of forming FinFETs having improved strain induced carrier mobility (Xu, ¶0005-¶0007, ¶0052-¶0056).
Regarding Claim 5, Liu in view of Kamineni and Xu discloses the semiconductor processing method of claim 1. Further, Liu discloses the method, wherein the stressed material (e.g., 68) comprises an electrically-conductive metal (e.g., tungsten) (Liu, Figs. 7-8, Col. 6, lines 22-25).
Regarding Claim 6, Liu in view of Kamineni and Xu discloses the semiconductor processing method of claim 5. Further, Liu discloses the method, wherein the electrically-conductive metal (e.g., 68) (Liu, Figs. 7-8, Col. 6, lines 22-25) comprises tungsten.
Regarding Claim 9, Liu in view of Kamineni and Xu discloses the semiconductor processing method of claim 1. Further, Liu discloses that the semiconductor material having an incorporated dopant comprises a source region (36) (Liu, Figs. 7-8, Col. 3, lines 15-42; Col. 4, lines 3-18), a drain region (36) of a semiconductor transistor.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,889,500 to Kamineni in view of Liu (US Patent No. 9,899,522) and Xu (US 2016/0035891) as applied to claim 1, and further in view of Gluschenkov et al. (US Patent No. 7,786,025, hereinafter Gluschenkov).
Regarding Claim 2, Kamineni in view of Liu and Xu discloses the semiconductor processing method of claim 1. Further, Kamineni does not specifically disclose the method, wherein the heating of the stress material and the adjacent layer comprises a spike anneal at a heating rate greater than or about 150 °C/second. However, Xu teaches applying a millisecond thermal anneal process to the stressor material (Xu, Fig. 10A-10B, ¶0082, ¶0087-¶0088), wherein changing the volume of the stressor material is provided to stress the semiconductor fin. Further, Gluschenkov teaches an anneal process (Gluschenkov, Col. 5, lines 8-25; lines 44-62) including a spike anneal at a heating rate in a range of about 50 °C/second to about 250 °C/second that enables the re-crystallization and engineering the semiconductor material.
The prior art well recognizes that time duration and heating rate of a rapid anneal process are critical in enabling the re-crystallization and engineering the semiconductor material (Gluschenkov, Col. 5, lines 44-62).   Thus, time duration and heating rate of a rapid anneal process are art-recognized result-affecting variables/parameters. According to well established patent law precedent (see, for example, M.P.E.P. § 2144.05) therefore it would have been obvious to optimize (for example by routine experimentation) time duration and heating rate of a rapid anneal process as taught by Gluschenkov to have the method, wherein the heating of the stress material and the adjacent layer comprises a spike anneal at a heating rate greater than or about 150 °C/second in order to effectively enable stress engineering of the semiconductor material in multi-gate three-dimensional structures (Gluschenkov, Col. 5, lines 8-25; lines 44-62).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,889,500 to Kamineni in view of Liu (US Patent No. 9,899,522) and Xu (US 2016/0035891) as applied to claim 1, and further in view of Leschkies et al. (US 2015/0251214, hereinafter Leschkies).
Regarding Claim 8, Kamineni in view of Liu and Xu discloses the semiconductor processing method of claim 1. Further, Kamineni does not specifically disclose the method, wherein the adjacent layer comprises a material characterized by a nominal viscosity of less than or about 1.5 x 106 cP at 25 6 cP), and annealing at a temperature including 25 ºC, such that the conductive layer is formed at a predetermined pattern with uniform electric conductivity to maximize the device performance and efficiency.
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Kamineni/Liu/Xu by forming the adjacent layer comprised of a metallic layer as taught by Leschkies to have the method, wherein the adjacent layer comprises a material characterized by a nominal viscosity of less than 1.5 x 106 cP at 25 ºC in order to provide improved method of forming a metallic layer having a predetermined pattern with uniform thickness and conductivity to maximize the device performance and efficiency (Leschkies, ¶0003, ¶0031-¶0037).
Claims 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,889,500 to Kamineni in view of Liu (US Patent No. 9,899,522), Xu (US 2016/0035891), and Gluschenkov (US Patent No. 7,786,025).
With respect to Claim 10, Kamineni discloses a semiconductor processing method (a method of forming stressed fin channel structures for FinFET semiconductor devices) (Kamineni, Figs. 3A-3G, Col. 1, lines 8-12; Col. 4, lines 1-24; Col. 6, line 36-67; Cols. 7-11) comprising:
       depositing a stressed material (e.g., the stressed material 126) (Kamineni, Fig. 3E, Col. 8, lines 48-67; Col. 9, lines 1-6) on an adjacent layer (e.g., 124), wherein the adjacent layer (e.g., 124) has a pre-deposition stress (e.g., the adjacent layer 124 comprises a conductive material, and is formed at a specific temperature to exhibit the compressive stress in a range of -1 to -3 GPa) (Kamineni, Fig. 3G, Col. 8, lines 25-67; Col. 9, lines 1-2; Col. 11, line 4-15), wherein the adjacent layer (124) defines a trench in which the stressed material (126) is deposited, and wherein the adjacent material is disposed in contact with a substrate (112); and
 wherein the adjacent layer has stress after the replacement of the stressed material (126) with the conductive material (128).
Further, Kamineni does not specifically disclose that (1) the adjacent layer defines a contact trench, and wherein the adjacent material is disposed in contact with a substrate defining doped source and drain regions; (2) annealing the stressed material and the adjacent layer at a heating rate greater than or about 150 °C/second; wherein the adjacent layer has annealed stress, and wherein the annealed stress is greater than the pre-deposition stress.
Regarding (1), Liu teaches a method (Liu, Figs. 7-8, Col. 1, lines 8-35; Col. 4, lines 3-18; Col. 5, lines 38-67; Col. 6, lines 1-51) of forming a contact plug in a contact trench, wherein the adjacent layer (e.g., a first stress layer 64) defines a contact trench, and wherein the adjacent material (64) is disposed in contact with a substrate (12) defining doped source and drain regions (36), and the stressed material (e.g., a second stress material 68) is deposited in the contact trench on the adjacent layer (64).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Kamineni by forming a contact trench on the doped source and drain regions including the stressed materials are deposited as taught by Liu to have the method, wherein the adjacent layer defines a contact trench, and wherein the adjacent material is disposed in contact with a substrate defining doped source and drain regions in order to provide improved method of forming semiconductor device with increased carrier mobility, and to prevent short channel effect (Liu, Col. 1, lines 1-35; Col. 5, lines 59-67).
Regarding (2), Kamineni teaches that the combined amount of stress from the stressed layer (126) and the adjacent layer (124) is optimized (Kamineni, Col. 9, lines 3-6) to have an effective compressive stress in the space between the fins (116); the adjacent layer (e.g., 124) (Kamineni, Fig. 3G, Col. 8, lines 32-67; Col. 9, lines 1-2; Col. 11, line 4-15) comprises a conductive material, and is formed at a specific temperature to exhibit the compressive stress in a range of -1 to -3 GPa, and the stressor 
Further, Xu teaches a method of forming FinFETs comprising stressed fin structures (Xu, Fig. 10A-10B, ¶0005-¶0007, ¶0052-¶0056, ¶0086-¶0088), wherein changing the volume of the stressor material is provided to stress the semiconductor fin, wherein strain induced carrier mobility for the FinFET is improved by applying the stress (e.g., compressive or tensile) along the height of the fin, specifically, the compressive stress is provided by performing the anneal process on the stressor material including a conductive materials (e.g., such as tungsten, cobalt or nickel).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Kamineni by applying compressive stress along the height of the fin by changing the volume of the stressor material as taught by Xu to have the method comprising annealing the stressed material and the adjacent layer, wherein the adjacent layer has annealed stress, and wherein the annealed stress is greater than the pre-deposition stress in order to provide improved method of forming FinFETs having stressed fin structures with an effective compressive stress and having improved strain induced carrier mobility (Kamineni, Col. 4, lines 1-24; Col. 6, lines 5-14; Col. 9, lines 3-6; Xu, ¶0005-¶0007, ¶0052-¶0056).
Further, Gluschenkov teaches an anneal process (Gluschenkov, Col. 5, lines 8-25; lines 44-62) including an anneal at a heating rate in a range of about 50 °C/second to about 250 °C/second that enables the re-crystallization and engineering the semiconductor material.
The prior art well recognizes that time duration and heating rate of a rapid anneal process are critical in enabling the re-crystallization and engineering the semiconductor material (Gluschenkov, Col. 5, lines 44-62).   Thus, time duration and heating rate of a rapid anneal process are art-recognized result-affecting variables/parameters. According to well established patent law precedent (see, for example, M.P.E.P. § 2144.05) therefore it would have been obvious to optimize (for example by routine experimentation) time duration and heating rate of a rapid anneal process as taught by Gluschenkov to have the method that comprises annealing the stressed material and the adjacent layer at a heating rate greater than or about 150 °C/second in order to effectively enable stress engineering of the 
Regarding Claim 11, Kamineni in view of Liu, Xu, and Gluschenkov discloses the semiconductor processing method of claim 10. Further, Kamineni discloses the method, wherein the stressed material (e.g., 126) comprises an electrically-conductive metal (e.g., tungsten) (Kamineni, Figs. 3E-3G, Col. 8, lines 48-56).
Regarding Claim 12, Kamineni in view of Liu, Xu, and Gluschenkov discloses the semiconductor processing method of claim 10. Further, Kamineni discloses the method, wherein the stressed material (e.g., 126) (Kamineni, Figs. 3E-3G, Col. 8, lines 48-67; Col. 9, lines 1-2) has a stress level greater than or about 1 GPa (e.g., between 1 and 3.5 GPa).
Regarding Claim 14, Kamineni in view of Liu, Xu, and Gluschenkov discloses the semiconductor processing method of claim 10. Further, Kamineni discloses the method, wherein the electrically-conductive metal (e.g., 126) (Kamineni, Figs. 3E-3G, Col. 8, lines 48-56) comprises tungsten.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,889,500 to Kamineni in view of Liu (US Patent No. 9,899,522), Xu (US 2016/0035891), and Gluschenkov (US Patent No. 7,786,025) as applied to claim 10, and further in view of Zhou (US 2020/0126867).
Regarding Claim 13, Kamineni in view of Liu, Xu, and Gluschenkov discloses the semiconductor processing method of claim 10. Further, Kamineni discloses the method, wherein the adjacent layer (e.g., 124) is between the stressed material (e.g., 126) and semiconductor material (e.g., the substrate 112), but does not specifically disclose a semiconductor material having an incorporated dopant. 
However, Kamineni teaches forming the source and drain regions (Kamineni, Col. 6, lines 60-65. Further, Zhou teaches a method (Zhou, Figs. 2, ¶0003-¶0010, ¶0036-¶0038) of forming FinFET devices having stressors for improved performance, and comprising doped source and drain regions on the semiconductor fins (22) such that the semiconductor material of the fins (22) has an incorporated dopant of the source/drain regions 23N and 23P for the nFETs and pFETs.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Kamineni/Liu/Xu/Gluschenkov by forming the source and drain regions on the semiconductor fins as taught by Zhou to have the method that comprises a semiconductor .
Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891